Fourth Court of Appeals
                                         San Antonio, Texas
                                                August 12, 2015

                                             No. 04-15-00244-CV

                                        IN RE Sandra SANDOVAL

                                      Original Mandamus Proceeding 1

                                                    ORDER

       On April 23, 2015, relator Sandra Sandoval filed a petition for a writ of mandamus. The
court has considered relator’s petition and the response filed on behalf of the real party in interest,
and has determined that relator is entitled to mandamus relief. Accordingly, the petition for writ
of mandamus is CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

        The Honorable Gloria Saldaña is ORDERED to set aside the April 17, 2015 order denying
the plea to the jurisdiction and enter an order granting the plea to the jurisdiction and dismissing
the lawsuit for lack of subject matter jurisdiction. The writ will issue only if we are notified that
Judge Saldaña has not done as directed within fifteen days of the date of this order.

        It is so ORDERED on August 12, 2015.


                                                                       _____________________________
                                                                       Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2015.


                                                                       _____________________________
                                                                       Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2015-CI-04420, styled In the Interest of N.I.V.S. and M.C.V.S., Minor
Children, pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable Gloria Saldaña presiding.